Exhibit 10.41

CERTIFICATE PURCHASE AGREEMENT

AMONG



WAREHOUSE LINE LLC,
as Seller,


BANK HAPOALIM B.M.,
as Purchaser


AND


GOTTSCHALKS CREDIT RECEIVABLES CORPORATION,
solely for purposes of Section 4.2


Dated November 15, 2001



ARTICLE

 

PAGE

I.

DEFINITIONS

1

II.

TERMS OF SALE OF THE VARIABLE BASE CERTIFICATES

2

III.

CONDITIONS TO THE CLOSING

3

IV.

REPRESENTATIONS, WARRANTIES AND COVENANTS

4

V.

MISCELLANEOUS

7



CERTIFICATE PURCHASE AGREEMENT

THIS CERTIFICATE PURCHASE AGREEMENT (this "Purchase Agreement") is dated
November 15, 2001 (the "Closing Date"), and is among WAREHOUSE LINE LLC, as
seller (the "Seller"), Bank Hapoalim B.M., as purchaser (the "Purchaser") and
Gottschalks Credit Receivables Corporation (the "Depositor" or "GCRC"), solely
as beneficiary of the provisions of Section 4.2 hereof.

RECITALS

A. The Gottschalks Credit Card Master Trust (the "Trust") was established
pursuant to the Pooling and Servicing Agreement, dated as of March 1, 1999 (the
"Pooling Agreement"), among the Depositor, Gottschalks Inc., as Servicer (the
"Servicer" or "Gottschalks"), and Bankers Trust Company, as trustee (the
"Trustee"). Pursuant to the Series 2000-1 Supplement to the Pooling and
Servicing Agreement, dated as of November 16, 2000, among the Servicer, the
Depositor and the Trustee (the "Original Series Supplement"), Variable Base
Certificates were issued as of November 16, 2000. The Variable Base Certificates
were originally sold on November 16, 2000 by the Depositor to the Seller.

B. The Original Series Supplement has been amended and restated pursuant to the
Amended and Restated Series 2000-1 Supplement to the Pooling and Servicing
Agreement, dated as of November 15, 2001, among the Depositor, the Servicer and
the Trustee (the "Amended Series 2000-1 Supplement" and, together with the
Pooling Agreement, the "Agreement"). The Variable Base Certificates initially
had a Maximum VBC Invested Amount of $24,000,000 and a coupon of LIBOR plus
1.50%. Pursuant to the Amended Series 2000-1 Supplement, the Variable Base
Certificates have a Maximum Invested Amount of $20,000,000 and a coupon of the
greater of (i) LIBOR plus 2.75% and (ii) 5.00%. Pursuant to the Amended Series
2000-1 Supplement, a Retained Amount Account was created that replaces the
obligation to make Mandatory Prepayments.

C. The Seller now desires to sell to the Purchaser Variable Base Certificates
representing 50% of the Maximum VBC Invested Amount and 50% of the outstanding
VBC Invested Amount as of the Closing Date (the "Transferred VBC's").

D. The sale of the Transferred VBC's by the Seller to the Purchaser is intended
to qualify as an exempt transaction pursuant to Rule 144A of the Securities Act
of 1933, as amended.

NOW, THEREFORE, the parties agree as follows:



DEFINITIONS

. Capitalized terms used and not otherwise defined in this Purchase Agreement
have the respective meanings ascribed thereto in the Pooling Agreement and the
Amended Series 2000-1 Supplement, as the context requires. As used herein, the
following terms have the respective meanings set forth after them:

Operative Documents

: Collectively, this Purchase Agreement, the Pooling Agreement, the Amended
Series 2000-1 Supplement, the Amended and Restated Receivables Purchase
Agreement dated as of March 1, 1999, between Gottschalks and the Depositor and
the Variable Base Certificates.



Purchase Price

: As defined in Section 2.1.



Purchaser

: means Bank Hapoalim B.M.



Securities Act

means the Securities Act of 1933, as amended.





TERMS OF Sale OF THE VARIABLE BASE CERTIFICATES



. The Seller agrees, subject to the terms and conditions of this Purchase
Agreement and in reliance upon the representations and warranties set forth
herein, to sell to the Purchaser the Transferred VBC's and, subject to the terms
and conditions of this Purchase Agreement and in reliance upon the
representations, warranties, covenants and agreements set forth herein, the
Purchaser, agrees to purchase the Transferred VBC's. The Purchaser shall pay to
the Seller on the Closing Date an amount equal to 50% of the VBC Invested Amount
as of the Closing Date, measured after giving effect to any Discretionary
Prepayment on the Closing Date (the "Purchase Price"). In addition to the
payment of the Purchase Price, the Purchaser, by accepting the Transferred
VBC's, agrees to be bound by the terms and provisions hereof and of the
Agreement, including the provisions obligating the holders of Variable Base
Certificates to advance to the Trust funds in response to properly delivered
requests for Increases; provided, each of the representations and warranties of
the Depositor set forth in the Operative Documents is true and correct as of the
date of each Increase. The Transferred VBC's shall be registered in the
following name (which if nominee names, shall so indicate) and denominations:


Purchaser

Maximum VBC Invested Amount Evidenced by Variable Base Certificates Sold
Hereunder

Bank Hapoalim B.M.

$10,000,000



. The closing of the sale of the Transferred VBC's (the "Closing") shall be held
at the Los Angeles offices of O'Melveny & Myers LLP, at 10:00 A.M., Los Angeles
time on November 15, 2001 or at such other date and time as may be acceptable to
the parties hereto. In addition to delivery to the Purchaser of the Transferred
VBC's, the Seller shall, at the request of the Purchaser, execute and deliver at
the Closing a receipt acknowledging completion of the transfer of the
Transferred VBC's as the Purchaser may reasonably request. The Purchaser shall,
at the request of the Seller, execute and deliver at the Closing a receipt
acknowledging the completion of the transfer of the Transferred VBC's.



CONDITIONS TO THE CLOSING



. The obligation of the Purchaser to purchase the Transferred VBC's is subject
to (i) compliance by the Seller with all the provisions of this Purchase
Agreement to be performed on or prior to the Closing Date, (ii) the accuracy of
the representations and warranties of the Seller herein set forth and (iii)
satisfaction of the conditions hereinafter set forth as of the Closing Date.
Should any condition not be fulfilled on or before the Closing Date to the
satisfaction of the Purchaser, the Purchaser shall at its option be relieved of
all obligations under this Purchase Agreement.

    The representations and warranties made by the Seller herein shall be true
    and correct in all material respects. The Seller shall have performed and
    complied with all agreements and conditions in Section 6.04 of the Pooling
    Agreement and Section 6.3 of the Amended Series 2000-1 Supplement required
    to be performed or complied with by it with respect to the transfer and sale
    of the Transferred VBC's on or before the Closing Date. No event shall have
    occurred and be continuing and no condition shall exist which would
    constitute an Early Amortization Event as defined in the Agreement either
    with or without notice or lapse of time, or both.

    The Purchaser shall have received copies of the Pooling Agreement, the
    Amended 2000-1 Series Supplement and the Receivables Purchase Agreement, as
    well as one or more certificates evidencing the Transferred VBC's executed
    and authenticated as provided in the Agreement.

 1. An Information Memorandum describing the Transferred VBC's and related
    matters will have been prepared by Gottschalks and the Depositor and
    delivered to the Purchaser. Prior to the Closing Date, there shall not have
    been any material adverse change in the condition (financial or otherwise)
    of Gottschalks, or any development involving a material adverse prospective
    change, which has not been disclosed in writing in the Information
    Memorandum, the effect of which, in the judgment of the Purchaser, can be
    reasonably expected to have a material adverse effect on the Purchaser's
    investment or contemplated investment in the Variable Base Certificates.
 2. The Transferred VBC's "A" rating by the Rating Agency shall be in full force
    and effect and the Seller and Purchaser shall have received copies of a
    letter delivered by the Rating Agency dated the Closing Date to the effect
    that the Rating Agency will not downgrade, withdraw or modify its rating of
    the Variable Base Certificates or certificates of any other series solely
    because of the execution of the Amended Series 2000-1 Supplement.
 3. All corporate, trust and other proceedings in connection with the
    transactions contemplated hereby and all documents and certificates incident
    thereto shall be satisfactory in form and substance to the Purchaser, and
    the Purchaser shall have received such other documents and certificates
    incident to such transaction as the Purchaser or its counsel shall have
    reasonably requested.



REPRESENTATIONS, WARRANTIES AND COVENANTS



. In order to induce the Purchaser to purchase the Transferred VBC's, the Seller
hereby represents, warrants and covenants to the Purchaser that:

    Upon transfer, the Purchaser will possess all right, title and interest in
    and to the Transferred VBC's free and clear of liens or other encumbrances
    created by or known to the Seller.

    The execution and delivery by the Seller of this Purchase Agreement and the
    consummation of the transactions provided for or contemplated by this
    Purchase Agreement have been duly authorized by the Seller by all necessary
    company action on the part of the Seller.

    The Seller has complied with all agreements and conditions in Section 6.04
    of the Pooling Agreement and Section 6.3 of the Amended Series 2000-1
    Supplement required to be performed or complied with by it with respect to
    the transfer and sale of the Transferred VBC's.

    Neither the Seller nor anyone acting on its behalf has offered, transferred,
    pledged, sold or otherwise disposed of any Variable Base Certificate, any
    interest in any Variable Base Certificate or any other similar security of
    the Depositor or the Trust to, or solicited any offer to buy or accept a
    transfer, pledge or other disposition of any Variable Base Certificate, any
    interest in any Variable Base Certificate or any other similar security of
    the Depositor or the Trust with, any person in any manner, or made any
    general solicitation by means of general advertising or in any other manner,
    or taken any other action, which would constitute a distribution of the
    Variable Base Certificates under the Securities Act or which would render
    the disposition of any Variable Base Certificate a violation of Section 5 of
    the Securities Act or any state or foreign securities law, require
    registration or qualification pursuant thereto, or require registration of
    the Trust or the Depositor as an "investment company" under the Investment
    Company Act of 1940, as amended, nor will it act, nor has it authorized or
    will it authorize any person to act, in such manner with respect to the
    Variable Base Certificates.

 1. The Seller and its successors and assigns will continue to act as
    Certificate Administrator but will only be entitled to its pro rata share
    along with each VBC Holder, other than Tice & Co., of any fees payable
    pursuant to the Amended Series 2000-1 Supplement.
 2. The Seller is holding the Variable Base Certificates that are not
    Transferred VBC's for its own account and there are no registered holders
    thereof other than the Seller.

As previously agreed to by the Seller in Section 6.3(b) of the Amended Series
2000-1 Supplement and reaffirmed herby, the Seller hereby agrees to indemnify
and hold harmless the Depositor, the Servicer and the Trustee for the amount of
any and all losses, claims, damages and liabilities to the extent that such
loss, claim, damage or liability arose out of, or was imposed upon the
Depositor, the Servicer or the Trustee by reason of the failure of the sale of
the Transferred VBC's hereunder to comply with the Securities Act or any other
applicable state or foreign securities laws.

. On the date that the Purchaser purchases the Transferred VBC's, the Purchaser
represents and warrants to the Seller that:

    The Purchaser understands that the Variable Base Certificates, including
    Transferred VBC's, have not been registered under the Securities Act or the
    securities laws of any state or foreign jurisdiction.

    The Purchaser is acquiring the Transferred VBC's for its own account only
    for investment and not for any other person, and not with a view to, or for
    resale in connection with, a distribution that would constitute a violation
    of the Securities Act or any state or foreign securities laws (subject to
    the understanding that disposition of the Purchaser's property will remain
    at all times within its control). Upon the purchase thereof, there are no
    other registered holders of the Transferred VBC's other than the Purchaser.
    The Purchaser is not an affiliate of Gottschalks, GCRC, the Trustee or any
    of their respective affiliates.

    The Purchaser is a qualified institutional buyer as defined in Rule 144A of
    the Securities Act, is aware that the sale to it is being made on a valid
    exemption under 4(2) of the Securities Act, is acquiring the Transferred
    VBC's for its own account and understands that such Certificates may be
    resold, pledged or transferred by the Purchaser only (i) to a person who the
    Purchaser reasonably believes is a qualified institutional buyer that
    purchases for its own account or for the account of a qualified
    institutional buyer to whom notice is given that the resale, pledge or
    transfer is being made in reliance on Rule 144A and any applicable state and
    foreign securities laws or (ii) pursuant to another exemption from
    registration under the Securities Act and applicable state and foreign
    securities laws and only upon satisfaction of the conditions to transfer of
    any Variable Base Certificate in the Agreement.

    Neither the Purchaser nor anyone acting on its behalf has solicited any
    offer to buy or accept a transfer, pledge or other disposition of any
    Variable Base Certificate or any interest in any Variable Base Certificate
    or other similar security of GCRC or the Trust with, any person in any
    manner, or made any general solicitation by means of general advertising or
    in any other manner, or taken any other action, which would constitute a
    distribution of the Transferred VBC's under the Securities Act or which
    would render the disposition of any Variable Base Certificate a violation of
    Section 5 of the Securities Act or any state or foreign securities law,
    require registration or qualification pursuant thereto, or require
    registration of the Trust or GCRC as an "investment company" under the
    Investment Company Act of 1940, as amended, nor will it act, nor has it
    authorized or will it authorize any person to act, in such manner with
    respect to the Transferred VBC's.

    The Purchaser understands that there is no market, nor is there any
    assurance that a market will develop, for the Variable Base Certificates and
    that Gottschalks, the Depositor and the Trust have no obligation to make or
    facilitate any such market under any circumstances, or to repurchase the
    Transferred VBC's from the Purchaser other than as specifically contemplated
    in the Agreement.

 1. The Purchaser has consulted with its own legal counsel, independent
    accountants and financial advisors to the extent it deems necessary
    regarding the tax consequences to it of ownership of the Variable Base
    Certificates, is aware that its taxable income with respect to the
    Transferred VBC's in any accounting period may not correspond to the cash
    flow (if any) from the Transferred VBC's for such period, and is not
    purchasing the Transferred VBC's in reliance on any representations of
    Gottschalks, the Depositor or their respective counsel with respect to tax
    matters.

    The Purchaser has reviewed the Information Memorandum with respect to the
    Variable Base Certificates dated November 15, 2001 (the "Information
    Memorandum"), and has had the opportunity to ask questions and receive
    answers concerning the terms and conditions of the transaction contemplated
    by the Information Memorandum and to obtain additional information necessary
    to verify the accuracy and completeness of any information furnished to the
    Purchaser or to which the Purchaser has access.

 2. The Purchaser understands that the Transferred VBC's bear legends
    substantially as set forth in the Agreement.

    The Purchaser hereby further agrees to be bound by all the terms and
    conditions of the Variable Base Certificates as provided in the Agreement.

 3. The Purchaser represents that it is an Israeli banking corporation
    incorporated under the laws of Israel.

    The Purchaser represents that the source of funds to be used by it to make
    each Increase will be its working capital and that at least one of the
    following statements is an accurate representation as to the source of
    funds:

    (a) the Purchaser is an Israeli banking corporation, and either (A) the
    source of funds is a separate account that is maintained solely in
    connection with fixed contractual obligations under which the amounts
    payable, or credited, to any employee benefit plan (as defined in
    section 3(3) of ERISA) and to any participant or beneficiary of such plan
    (including any annuitant) are not affected in any manner by the investment
    performance of the separate account, or (B) the source of funds is an
    "insurance company general account" within the meaning of the Department of
    Labor Prohibited Transaction Class Exemption ("PTE") 95-60 and at no time
    while the Transferred VBC's are held by the Purchaser will the amount of the
    general account reserves and liabilities of all contracts held on behalf of
    "benefit plan investors" (as defined in Department of Labor Regulation
    2510.3-101(f)(2)) with respect to the source of funds equal or exceed 25% of
    the total reserves and liabilities of each such source of funds; or

    (b) the source of funds does not include assets of any employee benefit
    plan;

    as used in this paragraph 4.2.13, the terms "employee benefit plan,"
    "governmental plan" and "separate account" shall have the respective
    meanings assigned to such terms in section 3 of ERISA.
    

 4. The Purchaser represents that its purchase and holding of the Transferred
    VBC's will not constitute or result in a non-exempt "prohibited transaction"
    (within the meaning of Section 406 of ERISA and/or Section 4975 of the
    Internal Revenue Code of 1986, as amended).

    The Purchaser represents that it does not have (and will not have at any
    time) more than 25 Members and none of its Members are (or at any time will
    be) pass through entities as determined under Section 7704 of the Code.

 5. The Purchaser has complied with all agreements and conditions in the
    Operative Documents required to be performed or complied with by it with
    respect to its purchase of the Transferred VBC's.
 6. The execution and delivery by the Purchaser of this Purchase Agreement and
    the consummation of the transactions provided for or contemplated by this
    Purchase Agreement have been duly authorized by the Purchaser by all
    necessary company action on the part of the Purchaser.

. The Purchaser hereby waives any notice requirements that exist under the
Amended Series 2000- 1 Supplement with respect to the Increase taking place on
the November 15, 2001 Draw Date in the amount of $2,300,000.




MISCELLANEOUS



. All representations and warranties (which representations and warranties shall
be deemed to be made as of the Closing Date) and covenants made by the Seller
and the Purchaser herein and in certificates and other instruments delivered in
connection with the transfer of the Transferred VBC's sold hereby shall survive
the execution and delivery of this Purchase Agreement and the delivery of the
Transferred VBC's sold hereby to the Purchaser and shall continue in effect so
long as any such Transferred VBC's remain outstanding.

. All notices, demands and other communications hereunder shall be in writing
and hand delivered, telecopied, mailed (by registered or certified mail, postage
prepaid) or delivered by a courier service addressed:

 

    if to the Purchaser:

    Bank Hapoalim B.M.
    1177 Avenue of the Americas, 12th Floor
    New York, New York 10038
    Attention: Laura A. Raffa
    Telephone No.: (212) 782-2177
    Telecopy No.: (212) 782-2187

 a. if to Seller:

Warehouse Line Advisors, Inc.
17 Talcott Notch Road
Farmington, Connecticut 06032
Attention: Asset Manager re: Gottschalks
Telephone No.: (860) 409-7171
Telecopy No.: (860) 409-7181

or to such other addresses as may hereafter be designated in the manner above
provided by any party for such purpose, and shall be effective upon receipt.

. This Purchase Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (other than with respect to
choice of law). This Purchase Agreement shall not be modified, altered or
amended, nor may any provisions hereof or rights hereunder be waived, except by
an instrument in writing signed by the party against which such modification,
alteration, amendment or waiver is sought to be enforced.

. This Purchase Agreement shall be binding upon, and inure to the benefit of,
the Seller and the Purchaser, and their respective successors and assigns.

. This Purchase Agreement may be executed in counterparts, each of which shall
be a valid and binding original, but all of which together shall constitute one
and the same instrument.

. If any provision hereof shall be invalid, illegal or unenforceable in any
jurisdiction, the remaining provisions shall continue to be valid and
enforceable in such jurisdiction and such provision shall continue to be valid
and enforceable in all other jurisdictions.

Section 5.7

Neither the execution of this Purchase Agreement nor any of the arrangements
provided for herein is intended to be nor shall it be construed to be, the
formation of a partnership or joint venture between the parties to this Purchase
Agreement.



Section 5.8

The headings of the several sections and subsection of this Purchase Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Purchase Agreement.



Section 5.9

This Purchase Agreement supersedes all previous agreements, oral or written,
among the parties hereto with respect to the subject matter hereof.



IN WITNESS WHEREOF, the parties hereto have caused this Certificate Purchase
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

WAREHOUSE LINE LLC, as Seller



By: Warehouse Line Advisors, Inc.,

its Manager



 

By: /s/ Joseph A. Lorusso

Title: Manager

 

 

Bank Hapoalim B.M., as Purchaser







By: /s/ Laura Anne Raffa

Title: Senior V.P. & Corporate Manager

 

 

GOTTSCHALKS CREDIT RECEIVABLES CORPORATION, solely as beneficiary of the
provisions of Section 4.2







By: /s/ Michael Geele

Title: President




--------------------------------------------------------------------------------


